DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
Regarding the 112(b) rejection of claim 23, applicant acknowledges that the claim does not includes the features such as “a first main shaft or a first main hole” or “a first auxiliary shaft or a first auxiliary hole”, but argues that the language in claim 23 remains consistent with the terminology described in the specification, however said argument is found to be unpersuasive. Applicant is respectfully remined that claims are interpreted in light of the Specification, however it is improper to read limitations, which are not recited from specification into the claim. MPEP 2111.01. Therefore, it is unclear whether the claim includes the limitations “a first main shaft or a first main hole” or “a first auxiliary shaft or a first auxiliary hole”. 
	Secondly, applicant alleges that claim 23 has amended to incorporate features of claim 24 which does not stand rejected based on Yoshizawa, however said allegation was found unpersuasive. Applicant is respectfully reminded that claim 24 was rejection under 112(b) for being vague and indefinite and no prior art rejection was applicable at the time because its scope cannot be determined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitations, “a second main shaft or a second main hole” and “a second auxiliary shaft or a second auxiliary hole” without reciting “a first main shaft or a first main hole” and “a first auxiliary shaft or a first auxiliary hole”. Therefore, it is unclear whether “a first main shaft or a first main hole” and “a first auxiliary shaft or a first auxiliary hole” are a part of the claim. Furthermore, claim recites “second blades” without reciting the “first blade(s)”, therefore it is also unclear whether said “first blade(s)” is/are a part of the claim. Claim 25 is also rejected because of its dependency on claim 23.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa (JP 2018205477 and its English Translation).
Regarding claim 23, Yoshizawa teaches a light shielding unit, comprising:
a first frame (206) having a first opening through which light passes;
a second frame (202) having a second opening through which light passes;
a plurality of movable blades (205) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light has passed through the first opening passes, and adjust the amount of light passing through by varying size of the third opening;
a drive ring (204) that is disposed between the first frame and the second frame and is rotatably driven when the movable blades are opened and closed; and
a support (207) that is provided to at least of the drive ring, the first frame and the second frame and supports the movable blades in the direction of suppressing upward warpage of the movable blades in a state which the movable blades have moved in the direction of reducing the size of the third opening (the support 207 is provided on the first frame -pg. 4, 6th paragraph);
wherein the movable blades have a second main shaft or a second main hole (105c), and a second auxiliary shaft or second auxiliary hole (105d),
the movable blades include second blades having a rotating portion that is provided on a second end side that is opposite side from the second main shaft or the second main hole, and rotates along a gap between the first frame and the second frame, and 
when the drive ring is rotationally driven, there is a change in the relative positions between the second main shaft or the second main hole and the second auxiliary shaft or the second auxiliary hole (during rotation, the relative positions of the second main hole 105c of the first blade and the second auxiliary hole 105d of the second blade changes, see e.g. Fig. 2),
the second blade rotates around the second main shaft or the second main hole, and the size of the third opening changes (Fig. 2).
Claim(s) 30, 36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obata (JP 2018205482 and its English Translation).
Regarding claim 30, Obata teaches a light shielding unit, comprising:
a first frame (101) having a first opening through which light passes;
a second frame (107) having a second opening through which the light passes; and
a plurality of movable blades (105, 106) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light that has passed through the first opening passes, and that adjust the amount of light passing through by varying the size of the third opening;
wherein the movable blades includes first blades (105) having a first main shaft or a first main hole (105c1) provided on a first end side, and a free end provided on the second end side that is on the opposite side from the first main shaft or the first main hole, and a second blades (106) having a rotating portion that is provided on a second end side that is opposite side from a second main shaft or a second main hole (106b1), and rotates along a gap between the first frame and the second frame,
the second blades are in a state in which the first end and the second end are always held between the first frame and the second frame in any state in which the second blades have rotated to reduce an opening diameter of the third opening (the second blades 106 are always held between the first frame and second frame in the optical axis direction), and
first blades and the second blades are disposed alternately in the circumferential direction on at least some blades (Fig. 1);
wherein the free ends of the first blade move from between the first frame and the second frame to near the optical axis (Fig. 3) [claim 36].
Regarding claim 38, Obata teaches a lens barrel, comprising:
a light shielding unit according to claim 30; and 
a plurality of lens groups that guide the light incident on the light shielding unit in the desired direction (the blade driving device configured to be mounted on an optical device such as imaging device or an interchangeable lens).
Claim(s) 31, 34 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa et al. (JP2018120032 and its English Translation).
Regarding claim 31, Yoshizawa teaches a light shielding unit, comprising:
a first frame (106) having a first opening through which light passes;
a second frame (102) having a second opening through which the light passes; and 
a plurality of movable blades (105) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light that has passed through the first opening passes, and that adjust the amount of light passing through by varying the size of the third opening,
a fixed opening sheet (Fig. 1, annular member that surrounds the opening 102a) fixed to the second frame and constitutes a fixed opening with substantially the same size as or smaller than the third opening when the movable blades are in a fully opened state, and
a spacer part (Fig. 10b, item 102d) that is a part of the second frame and is provided to between the movable blades and the fixed opening which is in an optical axis direction
wherein, when the movable blades move in the direction of reducing the size of the third opening, the movable blades move in the same direction as the direction of the upward warpage, so as to go beyond the virtual plane constituting the third opening formed by the fixed opening sheet (Fig. 10a);
Regarding claim 34, Yoshizawa teaches a light shielding unit, comprising:
a first frame (106) having a first opening through which light passes;
a second frame (102) having a second opening through which the light passes; and 
a plurality of movable blades (105) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light that has passed through the first opening passes, and that adjust the amount of light passing through by varying the size of the third opening,
a drive ring (104) that is disposed between the first frame and the second frame and is rotatably driven when the movable blades are opened and closed; and 
a support (104g) that is provided to the drive ring and/or the first frame and/or the second frame and supports the movable blades in the direction of suppressing upward warpage of the movable blades in a state in which the movable blades have moved in the direction of reducing the size of the third opening,
wherein the support includes a first support that is provided to the first frame, the second frame, or the drive ring, which is in contact with the surface opposite side from the direction of upward warpage of the movable blades,
the first support supports a part of the distal end of the movable blades, an
the first support is configured in a concave shape from the surface of the first frame, the second frame, or the drive ring (Fig. 6).
Regarding claim 39, Yoshizawa teaches a lens barrel, comprising:
a light shielding unit according to claim 31; and 
a plurality of lens groups that guide the light incident on the light shielding unit in the desired direction (the blade driving device configured to be mounted on an optical device such as imaging device or an interchangeable lens).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Obata (JP 2018205482 and its English Translation).
Regarding claim 25, Yoshizawa teaches all the claimed limitations except for the movable blades include first blades having a first main shaft or a first main hole provided on the first end side, and a free end on a second end side that is on the opposite side from the first main shaft or the first main hole, and when the movable member moves in the direction of reducing the side of the third opening, the free end side rotates around the first main shaft or the first main hole and toward the center axis of the third opening, and wherein the first blade and the second blades are disposed alternately in the circumferential direction. Obata teaches a light shielding unit comprising: the movable blades include first blades (105) having a first main shaft or a first main hole (105c1) provided on the first end side, and a free end on a second end side that is on the opposite side from the first main shaft or the first main hole, and when the movable member moves in the direction of reducing the side of the third opening, the free end side rotates around the first main shaft or the first main hole and toward the center axis of the third opening, and wherein the first blade and the second blades are disposed alternately in the circumferential direction (Fig. 1). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate first blades and second blades as taught in order to facilitate light shielding function of the diaphragm unit.
Claim(s) 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Yoshida (JP H09189937A and its English Translation).
Regarding claim 29, Yoshizawa teaches a light shielding unit, comprising:
a first frame (206) having a first opening through which light passes;
a second frame (202) having a second opening through which light passes;
a plurality of movable blades (205) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light has passed through the first opening passes, and adjust the amount of light passing through by varying size of the third opening;
the movable blades have a shape that is warped to the opposite side from the direction of upward warpage of the movable blades in a state where the movable blades having moved in the direction of reducing the size of the third opening (Fig. 8).
Yoshizawa does not specifically teach the movable blades have a shape that is bent ahead of time in the opposite direction from that of upward warpage due to blade weaving, and the light shield unit is constituted by the movable blades having the shape that is bent. 
Yoshida teaches a light shielding unit comprises a plurality movable blades (12) have a shape that is bent ahead of time in the opposite direction from that of upward warpage due to blade weaving, and the light shield unit is constituted by the movable blades having the shape that is bent (Fig. 7). 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate pre-bent movable blades as taught in order to facilitate the movement of the movable blades in the direction of reducing the side of the opening.
Regarding claim 37, Yoshizawa, as modified by Yoshida, teaches a lens barrel, comprising: a light shielding unit according to claim 29. Yoshizawa further teaches a plurality of lens groups that guide the light incident on the light shielding unit in the desired direction (Fig. 6, Ls).
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (JP2018120032 and its English Translation).
Regarding claim 35, Yoshizawa teaches a light shielding unit, comprising:
a first frame (106) having a first opening through which light passes;
a second frame (102) having a second opening through which the light passes; and 
a plurality of movable blades (105) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light that has passed through the first opening passes, and that adjust the amount of light passing through by varying the size of the third opening,
a drive ring (104) that is disposed between the first frame and the second frame and is rotatably driven when the movable blades are opened and closed
a support (104g) that is provided to the drive ring and supports the movable blades in the direction of suppressing upward warpage of the movable blades in a state in which the movable blades have moved in the direction of reducing the size of the third opening,
	wherein the support includes a first support provided to the drive ring, which is in contact with the surface on the opposite side from the direction of upward warpage of the movable blades (Fig. 6).
Yoshizawa does not specifically teach the support is provided on the first frame or the second frame, however it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to reverse the position of the support to locate on the first frame or the second frame as recited, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  
Allowable Subject Matter
Claims 1, 3, 6-22, 26-28, 32-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, applicant has sufficiently defined and claimed a light shielding unit whereby the prior art does not teach or suggest wherein the support includes a first support that is provided to the first frame, the second frame, or the drive ring, which is in contact with the surface on the opposite side from the direction of upward warpage of the movable blades, the support includes a second support that is located closer to the center axis side of the first opening, the second opening, or the third opening than the first support, and is provided so as to be in contact with the surface on the same side as the direction of the upward warpage of the movable blades, and the second support is a protrusion that is provided in an annular shape with respect to the center axis of the first opening, the second opening, or the third opening, and protrudes to the opposite side from the direction of the upward warpage of the movable blades, in combination with all other limitations set forth in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852


/MINH Q PHAN/Primary Examiner, Art Unit 2852